Citation Nr: 1829228	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to right knee degenerative joint disease (DJD) status post ACL reconstruction.

2.  Entitlement to service connection for a right hip condition, to include as secondary to right knee DJD status post ACL reconstruction.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for right knee DJD status post ACL reconstruction.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1983 to December 1986.  He also served in the U.S. Army and U.S. Army National Guard from October 2003 to February 2005 with active duty service from February 2004 to December 2004 in support of Operation Iraqi Freedom, active duty service from June 2008 to February 2009, and from February 2009 to April 2010 with active duty service from April 2009 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2018, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for back disorder, right hip disorder, and right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the currently demonstrated right knee DJD was incurred during military service.

2.  Resolving reasonable doubt in the Veteran's favor, the currently demonstrated bilateral hearing loss was incurred during military service.

3.  Resolving reasonable doubt in the Veteran's favor, the currently demonstrated tinnitus was incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee DJD status post ACL reconstruction, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for tinnitus, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fact that the Board is granting the claims being considered on the merits, no further discussion of these duties is necessary.

II.  Service Connection

The Veteran contends that his disabilities are related to active duty service and therefore they should be service connected.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d) (2017).  ACDUTRA is, inter alia, full-time duty performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3) (2017).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right Knee DJD

The Board acknowledges that the Veteran meets the current disability element of service connection as he was diagnosed with right knee degenerative arthritis by his private medical provider.  See March 2018 private medical letter.

Turning to the in-service element of service connection, the Veteran reports that he first injured his right knee during annual training (AT) while in the Army National Guard at Fort Bragg in June 1991.  See January 2018 hearing transcript.  The Board notes that this service, known as active duty for training (ACDUTRA) also qualifies as active duty service for purposes of VA claim eligibility.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The Board notes that the Veteran's claims file does not contain records indicating periods of service from 1986 to 2003.  However, the Board acknowledges the Veteran's reports of missing or lost records after multiple attempts to obtain them.  See January 2018 hearing transcript; September 2012 VA formal finding of unavailability VA memo.  Moreover, the Veteran reports that he sprained his right knee and was seen by a medic.  See January 2018 hearing transcript.  His military occupational specialty (MOS) was 13B, field artillery cannon crewmember.  Id.  He was examined by a doctor approximately one year after the knee sprain at Carolina Bone and Joint, a private treatment facility in Monroe, North Carolina.  Id.  He was never treated for his knee injury on duty, all treatment was private.  Id.  His private medical provider at Carolina Bone and Joint diagnosed the Veteran with an ACL tear in approximately 1991.  Id.  Thereafter, in 1992 he underwent arthroscopic surgery for his right knee at Carolina Bone and Joint.  In 1992, he underwent ACL reconstruction surgery to his right knee.  Id.  He underwent nine months of physical therapy after surgery.  Id.  He was administered cortisone shots during various periods in his service, his last one being in 2009 during his deployment in Iraq.  Id.  His available service treatment records (STRs) include a May 1993 progress note in which the Veteran fell off a Howitzer, which is a field artillery cannon, and injured his right knee.  His knee was elevated and an ice pack was applied.  Id.  Another STR progress note in May 1993 notes an ACL tear in the Veteran's right knee during AT in which he was seen by a medic and notes that his knee was "giving out."  Upon two acute examinations, he was restricted in motion and walking.  Id.

In regards to the nexus element of service connection, a March 2018 private medical opinion was obtained.  The physician notes that he began treating the Veteran since 2005 for his right knee degenerative arthritis.  Based on his familiarity with the Veteran's medical history and file the physician opined that his right knee condition "is more likely than not, greater than 50% probability, directly related to his time in the United States Army."  The Board notes that there is no other medical opinion in the Veteran's claims file.  

In summary, the Board finds that the Veteran's report of injuring his right knee in service which subsequently required knee surgery both competent and credible.  The Board also notes that his STRs corroborate his statements.  The Board also gives the private medical opinion high probative weight as the physician has a history of treating the Veteran for his right knee, he is familiar with his medical history, and has provided a rationale for his opinion.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for right knee DJD is warranted.

B.  Bilateral Hearing Loss

As noted above, impaired hearing is considered a disability when certain audiological limitations are present.  The results of the March 2012 hearing loss and tinnitus examination indicates auditory thresholds at 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz for both the left and right ear.  Thus, the Board acknowledges that the Veteran meets the current disability element of service connection.

Turning to the in-service occurrence element, the Veteran reports that he was exposed to high levels of noise when he served as a gunner's mate in the U.S. Navy and as a field artillery cannon crewmember.  See January 2018 hearing transcript.  His DD 214s confirm his MOS as both a gunner's mate and field artillery cannon crewmember.  The Board acknowledges that the Veteran was exposed to acoustic trauma at different times during service.  his DD 214s also indicate that he was recalled to active duty and deployed to Iraq in support of Operation Iraqi Freedom.

As to nexus, a VA hearing loss and tinnitus examination was obtained in March 2012.  The examiner reported that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there were no entrance or separation examinations available in the Veteran's STRs and without these records an opinion could not be provided.

A January 2018 private medical opinion from CornerStone Audiology Center reports was obtained.  The physician examined the Veteran and stated there are no other known risk factors that have precipitated his current bilateral hearing loss which led to the Veteran's acoustic trauma that occurred during service.  His audiometric configuration is consistent with noise exposure.  Id.  In the physician's experience and consistent with medical literature, it is more likely than not that his bilateral hearing loss was incurred and aggravated during service.  Id.

The Board gives the private medical opinion higher probative value because the Veteran's lay statements of being exposed to high levels of noise have been corroborated by his DD 214s and STRs which document his duties as a gunner's mate and field artillery cannon crewmember.  His DD 214s also show that he was deployed to Iraq in support of Operation Iraqi Freedom.  The private medical provider also provided reasoned rationales as to the nature and etiology of the Veteran's hearing loss.  The Board has reviewed the Veteran's claims file and finds that the private medical opinion, the Veteran's personnel record, STRs, and his lay statements are at least in equipoise as to whether his bilateral hearing is related to service.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Tinnitus

Because tinnitus is the kind of disability that a layperson can observe, consists of symptoms that are subject to lay observation, and the Veteran reports that he currently suffers from tinnitus, the Board will resolve reasonable doubt in the Veteran's favor and concede that he has a currently disability for purposes of service connection.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As to the in-service occurrence element, the Veteran reports that he first noticed his tinnitus during service and has gotten worse since.  See January 2018 hearing transcript.  As to nexus, in the Veteran's VA hearing loss and tinnitus examination in March 2012, the examiner opined that it was less likely than not that his tinnitus was caused by or a result of military noise exposure.  This is because the Veteran denied he had tinnitus at his post deployment health assessment dated September 27, 2006.  Id.  He reported having tinnitus for a "long time" and did not recall any significant event related to tinnitus.  Id.

A January 2018 private medical opinion from CornerStone Audiology Center reports was obtained.  The physician examined the Veteran and stated there are no other known risk factors that have precipitated his current tinnitus which led to his acoustic trauma that occurred during service.  His audiometric configuration is consistent with noise exposure.  Id.  In the physician's experience and consistent with medical literature, it is more likely than not that his tinnitus was incurred and aggravated during service.  Id.

At the outset, the Board notes that although the Veteran may not have recalled any significant event that led to his tinnitus in his March 2012 VA examination, the Veteran has reported that he was continuously exposed to noise exposure when he served as a gunner's mate and field artillery cannon crewmember, which the Board has found both competent and credible.  Thus, the Board finds it unnecessary to attempt to find a particular event that caused his tinnitus as it is the combination of time spent being exposed to high levels of noise that the Veteran is asserting and not one particular event.  Therefore, the Board gives the private medical opinion higher probative value.  The private medical provider also provided reasoned rationales as to the nature and etiology of the Veteran's tinnitus and relied on a review of the Veteran's entire claims file, whereas the March 2012 VA examiner relied primarily on one post deployment health assessment in which the Veteran reportedly denied having tinnitus and the absence of the Veteran's report as to a triggering event that led to his tinnitus.  The Board has reviewed the Veteran's claims file and finds that the private medical opinion, the Veteran's personnel record, STRs, and his lay statements are at least in equipoise as to whether his tinnitus is related to service.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right knee DJD status post ACL reconstruction is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

Back, Right Hip, and Right Leg

The Board finds that the matters on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, as a result of the Board's decision to grant service connection for right knee DJD, the Board finds that the Veteran's claims for the back, right hip, and right leg must be remanded for an examination and opinion as to whether the Veteran's back, right hip, and right leg conditions were caused or aggravated by his newly service-connected right knee DJD.

The Board notes that a March 2012 VA examination was conducted; however, this examination does not provide an opinion as to the nature and etiology of any of the remaining claimed conditions for which the Veteran seeks service connection.  Therefore, the Board finds that the VA examiner's responses are inadequate to resolve the Veteran's claim with respect to his back, right hip, and right leg conditions.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a back, right hip, and right leg disability, and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4) (2017).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed back, right hip, and right leg conditions.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's hearing testimony, the March 2012 VA examination report, VA and private treatment records, and the March 2018 private medical opinion from OrthoCarolina Monroe.  The examiner should then:

(a)  Provide a specific diagnosis for any current disabilities, to include back, right hip, and right leg conditions.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed back, right hip, and right leg conditions originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed back, right hip, and right leg condition was caused or aggravated by the Veteran's service-connected disability or disabilities, including right knee DJD.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


